Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 January 2021 was filed after the mailing date of the Notice of Allowance on 06 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowed Claims
	Claims 1-3, 6-9, 11, 13, 15-22 are ALLOWED.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest either alone or in combination a container for collecting liquid comprising two elongated edges spaced inwardly from the front surface that at least partially defined an elongated window opening in the front surface of the shell. Kuntz (US 4747166) fails to teach the elongated edges spaced inwardly from the front surface that at least partially defined an elongated window opening in the front surface of the shell. Sanchez (US 8287508) fails to cure the deficiencies of Kuntz. Van Den Heuvel (US 2008/0287894) also fails to cure the deficiencies of Kuntz and Sanchez and does not have inwardly arched surfaces from the front surface. Modification of the cited prior art devices to have an inwardly spaced arch would destroy the intended operation of the cited prior art devices since the apparatus would no longer provide a sufficient seal and prevent liquid from exiting from the sides of the device. For these reasons claims 1-3, 6-9, 11, 13, 15-22 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KAI H. WENG
Examiner
Art Unit 3761



/KAI H WENG/Examiner, Art Unit 3781